Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
Status of Examination
	Claims 1, 3-16, 26 and 29 are pending and currently under examination.
	Applicants claim an antibacterial composition which comprises a bacteriostatic or bactericidal effective amount of at least one light isotope-enriched element, such as 58Nie that is at least about 90% 58Ni, which is present in elemental form or in the form of a salt or complex and in an amount of 50 µg to 2 grams.  A method of treating a bacterial infection, such as sepsis or acne, is also claimed.  The composition may be in the form of an aqueous solution which comprises at least one pharmaceutically acceptable preservative or is in the form of a topical composition selected from a lotion, salve, ointment, gel, cream, soap, shampoo and foam or is in the form of an oral composition selected from a tablet capsule, syrup, suspension, lozenge, gum, spray and a patch.
	The claims will be given their broadest reasonable interpretation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-16, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis et al. (US 2004/0129112 A1) in view of Zhu et al. (Earth and Planetary Science Letter 200.1-2 (2002): 47-62), Duncan et al. (Clin Orthop Relat Res, 466 (2008): 1392-1396), Lemire et al. (Nature Reviews Microbiology, 11.6 (2013): 371-384) and the Web archived webpage of “stable isotope of nickel from ISOFLEX” (hereinafter “ISOFLEX”).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art
Gillis et al. teach antibacterial compositions that contain metal containing materials (abstract, [0039]).  Gillis et al. teach that the metal containing material may contain silver (an additional antibacterial agent) as well as transition metal elements copper, zinc, chromium, iron, vanadium or nickel, which may be in the form of an oxide compound (para [0036], [0038], [0043]). The composition may take the form of a solution, lotion, ointment, gel, cream, foam, tablet, capsule, suspension, lozenge, spray or patch and may contain an additional preservative (para [0011], [0061], [0086], [0096], [0105]).  The composition may be administered to a patient via injection and may contain stabilizing agents to improve stability (para [0099], [0108]).  The composition may be used to treat bacterial infection, including acne vulgaris caused by propionibacterium acne (para [0051], [0154]-[0161], [0221-[0236]).  Gillis et al. teaches that the amount of the metal containing material is selected to give the desired therapeutic effect without introducing unacceptable levels of toxicity, that the therapeutic dose will vary depending on the conditions being treated, the stage of advancement of the condition, the age and type of host and the type, concentration and form of the material applied and exemplifies 5, 6 and 10 mg doses for silver containing compositions (para [0213], [0322], [0352]).  Gillis et al. teach that therapeutic amounts will be readily apparent to an ordinarily skilled artisan and are capable of determination with routine experimentation (para [0062]).
(MPEP §2141.01)
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Gillis et al. teach the antibacterial composition and a method of its use as discussed above, but fails to specifically teach that the transition metals, such as nickel comprise at least 90% of the light isotope 58Ni, nor its use in treating sepsis or acne.  The teachings of Zhu et al., Duncan et al., Lemire et al. and Isoflex help to cure this deficit.
Zhu et al. studied transition metal isotope fractionation in biological systems and concluded that biological systems from single cell organisms to more complex organisms preferentially incorporate the lighter isotopes (abstract, Table 3, p 54-57).  While Zhu et al. only observed fractionation in regards to copper and iron isotopes, Zhu et al. suggest that other transition metals isotopes including zinc, nickel, chromium and molybdenum have similar masses and show many similar chemical, geochemical and biochemical properties and thus conclude that the results of the paper, including preferential incorporation of light isotopes would also apply to these transition metals (pg 56).
Duncan evidences that p. Acnes is a bacteria that is believed to cause sepsis after surgery (pg 1394, col 2, para 2).  
Lemire et al. discuss the antimicrobial mechanisms and molecular targets of antimicrobial metals (abstract).  Lemire et al. teach that there are various mechanisms at play when it comes to how antimicrobial metals poison microbes, but the first step is getting inside microbial cells (abstract, pg 374, col 2, para 3). Lemire et al. teach that antimicrobial metals, including nickel, can catalyze Fenton chemistry, directly or indirectly destroy [4Fe-4S]’ clusters to release Fenton-active Fe into the cytoplasm, leads to thiol-mediated reduction of some metal species, and depletion of antioxidant reserves, all four processes leading to an increase of reactive oxygen species which poison/kill the microbe (pg 376, col 1, para 3 to pg 378, col 2, para 1).  Additionally, Lemire et al. teach that antimicrobial metals can poison microbes by catalyzing protein amino acid residues or substituting in the antimicrobial metals for other metals in enzymes, leading to protein dysfunction and loss of enzyme activity independent of damage caused by reactive oxygen species (pg 378, col 2, para 2 to pg 379, col 1, para 4).  Based upon these teachings of Lemire et al., one of ordinary skill in the art would have expected that the microbe poisoning from antimicrobial metals would have been dose dependent and would be dependent also on the antimicrobial metal getting within the microbial cell.
ISOFLEX demonstrates that light isotope nickel compounds comprising greater than 98% 58Ni oxide was commercially available before Applicant’s effective filing date (pg 1).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 98% 58Ni enriched nickel for the antimicrobial nickel oxide compound suggested by Gillis et al. with a reasonable expectation of success because ISOFLEX demonstrates that such was commercially available before Applicant’s effective filing date.  One of ordinary skill in the art would have been motivated to utilize the light isotope enriched nickel because Zhu et al. suggest that bacteria preferentially incorporate/sequester the light isotopes of nickel and Lemire et al. evidence that many mechanisms of antimicrobial metals require that the metal get inside the microbial cell.  Following the guidance of the prior art to do so would have resulted in a more effective antibacterial composition that is more easily incorporated into target bacteria to poison/kill the bacteria through realization of increased reactive oxygen species, protein dysfunction and loss of enzyme activity.  One of ordinary skill in the art would have had a reasonable expectation that doing so would have resulted in enhanced treatment of a bacterial infection.  Furthermore, as Gillis et al. teach that the composition disclosed therein has antibacterial effect against p. Acnes, which has been linked to sepsis as evidenced by Duncan, and which causes acne, a condition named after the bacteria which cause it, it would have been obvious to provide the aforementioned composition containing the lighter isotope of nickel as a nickel oxide compound in order to treat these two conditions.
	As Gillis et al. teach inclusion of the antibacterial metal at 5, 6 and 10 mg doses which fall directly within the amounts of nickel recited in the claims and as Gillis et al. teach the amount of the metal compound is a result effective variable, it would have been obvious to one of ordinary skill in the art to routinely optimize the amount of metal, starting with the amount already disclosed in Gillis et al., until the desired therapeutic/antibacterial activity is achieved. Thus, the amount of the metal compound nickel oxide would further have been obvious absent evidence to the contrary.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 9-10 of US Patent No. 10,226,484 (hereinafter ‘484) in view of Gillis et al. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of ‘484 disclose a composition with therapeutically effective amounts of the lighter isotopes of magnesium or rubidium, wherein the light isotopes may be present in amounts that overlap with the present claims and are also present in salt or complex form with an excipient, but fail to teach providing the composition with a preservative.  Gillis et al. suggests providing a composition with a preservative and thus adding a preservative to the composition disclosed by ‘109 claims would have been obvious.  Thus, claims 1, 3 and 13 would have been obvious over the disclosure of claims 1, 4-5 and 9-10 of ‘484 in view of Gillis et al.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 8-9 of Patent No. 10,857,180 (hereinafter ‘180) in view of Gillis et al. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of ‘180 disclose a composition with therapeutically effective amounts of the lighter isotopes of magnesium and rubidium, wherein the light isotopes may be present in amounts that overlap with the present claims and are also present in salt or complex form with an excipient, but fail to teach inclusion of a preservative.  Gillis et al. suggests providing a composition with a preservative and thus adding a preservative to the composition disclosed by the ‘180 claims would have been obvious.  Thus, claims 1 and 3 would have been obvious over claims 1, 3-4 and 8-9 of ‘180 in view of Gillis et al.
Response to Arguments
Applicant traverses the 103 rejection of record by arguing that Gillis does not teach antibacterial compositions and treatments comprising enriched light isotopes, that Zhu does not relate to antibacterial action of light isotopes and that Duncan merely discloses the bacterium responsible for sepsis and that these references when combined do not suggest the claimed composition and method. Applicant further argues without evidence that pathogenic bacteria take up heavy isotopes preferentially and that because Zhu teaches bacteria take up light isotopes more readily, one of ordinary skill in the art would have concluded that heavy isotope enriched form would be responsible for the antibacterial properties of the metals.  Applicant further points to the test data in the specification that demonstrates that the light isotope enriched zinc has a much lower minimum inhibitory concentration than zinc with a naturally occurring isotope mixture.  These arguments were not found persuasive.  
The art of record makes clear that light isotope nickel as well as other transition metals are taken up by microorganisms more readily and that such uptake is necessary for many of the antimicrobial mechanisms of the these metals.  Such evidence would have motivated one of ordinary skill in the art to select light isotope enriched nickel, such as the 98% pure light isotope nickel oxide compound commercially available through ISOFLEX, which Gillis already evidences have antibacterial properties, to enhance the antimicrobial properties.  One of ordinary skill in the art would have had a reasonable expectation of success of enhancing said antimicrobial properties because these metals would have been taken up more readily by the microbe and thus these microbes would have been more rapidly and more effectively killed.  
Regarding the unexpected results argument, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).   In the instant scenario, the only data provided in the specification is directed to light isotope zinc, and other metals, such as nickel, are not tested.  Additionally, because the art teaches that light isotopes are taken up more readily, and at the exclusion of the heavier isotopes, a lower minimum inhibitory concentration (MIC) for this light isotope zinc  would have been expected. Thus, because the results are not commensurate in scope with the claim and because one if ordinary skill in the art would have expected a lower MIC for the light isotope zinc, the results are not yet sufficient to overcome the prima facie case of obviousness set forth in the 103 rejection above.
Applicant acknowledges the double patenting rejections, but requests that these rejections be held in abeyance. The double patenting rejections will be continued to be made as required by MPEP 804(I)(b)(1) 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699